LURTON, Circuit Judge
(dissenting). I agree with the conclusion of the majority that the appointment of McGonigale was not void. I agree, also, that the ordinance was not void because not submitted to a vote of the people. The act of May 13, 1886, was alone applicable to Defiance, that being a city of the fourth grade. I concur with the majority in the view that that act limited the municipal power to a contract for a term not exceeding 30 years. A contract for a term in excess of 30 years is not severable, but is totally void under the well-settled decisions of Ohio applicable to municipal corporations. City of Wellston v. Morgan, 59 Ohio St. 147, 52 N. E. 137. This decision was followed by this court in Manhattan Trust Co., 59 Fed. 327, 8 C. C. A. 140. Similar conclusions have been reached by other appellate courts in respect of such statutes. Humphreys v. Mayor of Bayonne, 55 N. J. Law, 241, 26 Atl. 81; Sullivan v. Bailey (Mich.) 83 N. W. 996; Gaslight & Coke Co. v. City of New Albany (Ind. Sup.) 59 N. E. 176. Neither will an action upon a quantum meruit lie against an Ohio municipal corporation for work or supplies done in execution of a void contract. Rev. St. Ohio, § 1693; City of Wellston v. Morgan, *69865 Ohio St. 219, 62 N. E. 127. In that case the Ohio court held that there is no implied liability in respect to matters which should be the subject of contract, and that to state a good cause of action in matters ex contractu the petition must declare upon a contract made and entered into according to the statute.
I confess to the view in respect to the merits of this case entertained by the court below and by my colleagues here, but see no way of avoiding a reversal of this case under the Ohio law. In the case last cited, where the merits were equally as strong for the plaintiff; the Ohio court said:
“Persons dealing with officers of municipalities must ascertain for themselves and at their own peril that the provisions of the statute applicable to the making of the contract, agreement or obligation have been complied with.”
This view foreshadows my disagreement with the majority of the court in respect to the only ground upon which a judgment of affirmance is rested — the plea of a former adjudication of the matter here in issue. The judgment in the case styled Defiance Water Co. v. City of Defiance is reported in 68 Ohio St. 520, 67 N. E. 1052. That was an equitable suit brought under section 1777 in the name of the city solicitor of Defiance against the city council and the waterworks company, the plaintiff in this suit, suing by its receiver. That section of the Ohio Revised Statutes in respect of the duties of city solicitors as it then read was as follows:
“He shall apply to a court of competent jurisdiction for an order or injunction to restrain the misapplication of funds of the corporation, or the abuse of its corporate powers, or the execution or performance of any contract made in behalf of the corporation in contravention of the laws or ordinances governing the same, or which was procured by fraud or corruption.”
The object of that suit was to have the ordinance here involved declared void for the identical reasons urged in this case, and to enjoin the council from paying money then due under the ordinance or from in any way carrying out the contract. In the circuit court the ordinance was held void and an injunction allowed as prayed. If this judgment had been affirmed in the. Supreme Court upon the ground of the invalidity of the ordinance, or if relief had been denied because the ordinance was valid, there would clearly be an estoppel by judgment ; for the thing adjudged would be the validity or invalidity of the very contractual ordinance here involved between the same parties or their privies. But that was not the thing adjudged. The judgment of the circuit court was reversed, and the petition was dismissed, because the special, statutory, equitable relief by injunction was held to be barred by delay; the statute of 10 years being applicable. Under rule 6 of the Supreme Court of Ohio (67 N. E. vii) the decision and opinion of the court is found only in the syllabus of the case. The syllabus in question reads as follows:
“An action under section 1777, Rev. St., to enjoin the payment of a demand arising under a contract, in which the ground for relief sought is the invalidity ab Initio of the contract, is barred under section 4985, Rev. St., in 10 years from the time the contract was entered into.”
*699Neither is the opinion of Judge Davis inconsistent, nor broader than the syllabus. He starts out by saying that “there are several very interesting questions propounded and defended in this case; but we think that one point in the case is decisive, rendering it unnecessary to consider any other.” That which follows is a consideration of the defense of the statute of 10 years’ limitation. The judgment dismissing the petition must be considered in the light of the opinion of the court, that we may see the ground upon which the judgment proceeded and the extent to which it is an adjudication. The question of the validity of the contractual ordinance was not decided in that case. The question of the statute of limitations, which was the only thing there adjudged, is not here involved. It is impossible that the judgment in that case, which only denied equitable relief because of delay in applying for that kind of relief, shall operate to defeat a subsequent action at law against which no statute has run. It may be that the city had delayed application too long to secure equitable relief without cutting itself off from defense upon the merits when subsequently sued at law.
The case of Cramer v. Moore, 36 Ohio St. 349, and the cases there cited, contains a sensible view of the effect of a denial of affirmative equitable relief upon a subsequent action at law.